Citation Nr: 1750639	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for a back disability diagnosed as mechanical mid low back pain prior to March 26, 2012, and in excess of a 20 percent rating thereafter for a back disability diagnosed as degenerative arthritis with intervertebral disc syndrome of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

By way of history, the Veteran filed a service connection claim for mid-low back disability in April 2008.  The claim was granted in an August 2008 rating decision and assigned a 20 percent evaluation effective April 9, 2008.  The Veteran appealed the assigned rating. 

In an August 2015 decision, the Board denied the Veteran's claim for a higher evaluation.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court vacated the Board's April 2016 decision and remanded for readjudication in compliance with the Joint Motion for Remand (JMR).  In pertinent part, the JMR found VA examinations dated March 2012 and May 2015 inadequate pursuant to Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011), as neither examiner provided a finding as to whether pain significantly limited functional ability during flare-ups.  The Court also found that the Board failed to consider private chiropractor records dating from January 2008.  

In January 2017, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a new VA examination to determine the current severity of the Veteran's mid-low back disability.  Additionally, the examiner was instructed to determine whether any range of motion (ROM) movements were painful on active use, passive use, in weight-bearing and non-weight bearing.  The examiner was further instructed to address ROM loss during flare-ups and to opine as to whether pain could significantly limit functional ability during flare-ups or following repetitive use.  If further ROM loss was found during flare-ups, that loss was requested to be portrayed in degrees of ROM loss, if feasible.  The Board notes that the requested VA examination was conducted in February 2017 and the examination report has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2017 rating decision, the RO granted an initial 40 percent disability rating prior to March 26, 2012, and continued the 20 percent evaluation thereafter.  In addition, the RO granted separate 10 percent disability ratings for bilateral lower extremity radiculopathy, effective February 8, 2017.  As the 40 and 20 percent evaluations for mid-low back disability are not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. During the entire period on appeal, the competent evidence of record shows the Veteran's thoracolumbar spine disability was limited by forward flexion to 30 degrees or less.

2. The Veteran's thoracolumbar spine disability has not been manifested by ankylosis or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 40 percent for mid-low back pain prior to March 26, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. Providing the Veteran with the benefit-of-the-doubt, the criteria for a 40 percent rating, but no higher, as of March 26, 2012, for degenerative arthritis with intervertebral disc syndrome of the thoracolumbar spine have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with a 38 U.S.C.A. § 5103(a)-compliant notice in April 2008. 

As noted above, the Veteran underwent VA examinations in March 2012 and May 2015 to determine the current severity of her mid-low back disability.  In an August 2016 Order, the Court found those examination reports inadequate, and remanded the matter.  Thereafter, in January 2017 the Board remanded the case for a new VA examination which was obtained in February 2017.  After a review of the examination report, and for reasons cited below, the Board finds the VA examination adequate to adjudicate the claim on appeal.

The Board additionally notes that the Veteran submitted a timely request in response to the July 2017 supplemental statement of the case to hold the case in abeyance for 30 days in order submit additional evidence.  During the 30 day stay, the Board notes that no new evidence was submitted by the Veteran.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

Mid-Low Back Disability

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2017). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2017).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2017). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2017).

Round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (4) (2017).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

The RO has rated the Veteran's lumbar spine disability under DC 5237 prior to February 8, 2017, and DC 5242 thereafter.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  DC 5003 also provides ratings for arthritis and directs the rater to first determine if a rating is warranted under the criteria for limitation of motion (LOM) and provides that if the amount of LOM is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, DC 5003 (2017).  A rating under DC 5003 cannot be combined with a rating based on LOM.  Therefore, no higher or separate rating is warranted pursuant to DC 5003. 

The claims file includes private treatment records dated shortly before the Veteran filed her service-connection claim in April 2008.  A January 23, 2008 private medical record noted current pain which the Veteran rated a 6 on a scale to 10, with pain described as stabbing and aching.  Pain symptoms were also reported as constant with aggravating factors due to coughing and sneezing, transitioning from sitting to standing, bending forward, lifting, bending backward, and walking.  No bladder or bowel dysfunction was reported.  Flexion was noted as limited due to fingertips to the distal femur testing showing increased low back pain.  An imaging study revealed mild facet arthropathy at L4-L5, and moderate facet arthropathy at L5-S1.  A low back evaluation noted almost no movement in flexion, and that the Veteran could not perform flexion testing while seated.  

A January 24, 2008 initial evaluation noted that the Veteran had major restriction with flexion and that she could bend forward approximately 10 to 15 degrees with increased low back pain.  The physician noted that it was unclear why the her flexion was limited and further noted that the Veteran provided inconsistent McKenzie testing results as to what position she could tolerate, and that she appeared flexion biased but was limited in the degree of flexion she could tolerate at a given time.

A February 2008 private medical record noted that the Veteran was having "a bad day" with regard to her back symptoms which was reportedly aggravated by increased activity and "running around."  The physician noted pain at L5-S1.  Flexion range of motion (ROM) testing done by fingertips to the knees was noted with mild reproduction of low back pain.  Extension was noted as significantly limited with increased back pain.  A normal gait was noted and the Veteran was able to toe and heel walk.

The Veteran initially underwent a VA examination in July 2008.  The Veteran reported constant mild/low grade pain rated a 2-3 on a scale to 10.  Pain was described as dull and aching.  Pain reportedly increased to an 8 with prolonged standing, walking and running.  During such episodes, pain reportedly persisted until the Veteran sat down.  No weakness was reported.  The examiner did not find any limitation on the Veteran's ability to work.  The examiner noted the following ROM findings: forward flexion to 60 degrees with pain beginning at 30 degrees; extension to 18 degrees with pain throughout; left lateral flexion to 25 degrees with pain beginning at 10 degrees; right lateral flexion to 30 degrees with pain beginning at 25 degrees; and bilateral lateral rotation to 30 degrees with no pain noted.  The examiner further noted no further limitation of ROM following repetitive use testing, although the Veteran reported increased pain.  No ankylosis was found.  Additionally, no radiculopathy was found.  Lastly, the Veteran did not report any incapacitating episodes requiring bed rest prescribed by a physician or any bladder or bowel disabilities.  An August 2008 VA addendum noted that the Veteran's back was manifested by normal ROM for forward flexion and extension, and a normal posture and gait.  The lower paravertebral area was noted as tender to palpation.

During a January 2010 VA examination, the Veteran's low back disability was manifested by the following ROM findings: forward flexion to 90 degrees; extension to 30 degrees; bilateral lateral flexion to 30 degrees; and bilateral lateral rotation to 30 degrees.  The examiner found that ROM was not additionally limited following repetitive use testing due to fatigue, weakness, lack of endurance or incoordination.  Pain was reported as constant and moderate to severe.  The Veteran further reported stiffness and decreased motion due to her pain; however, no fatigue, spasm, weakness, numbness, paresthesia, or incontinence of the bowel or bladder was reported.  In addition, the Veteran reported being able to walk for 20 minutes or 1 mile, but that any limitation in the ability to walk was due to low back and right knee pain.  The Veteran stated that her symptoms did not affect her ability to work.  Lastly, the Veteran reported no incapacitating episodes during the past 12 months.

During a June 2011 Board hearing, the Veteran testified that her low back felt locked and described the feeling as a rusty hinge.  She reported difficulty standing for longer than 20 minutes.  She further testified that her back condition had not resulted in her missing work due to pain, but that the pain was always there.  In addition, the Veteran testified that her back symptoms had worsened over the years and that she noticed an increase in the severity of her symptoms within the last year.

The Veteran underwent another VA examination in March 2012.  The Veteran was diagnosed with low back pain.  She reported constant pain with flare-ups.  Flare-ups were found to impact the function of her back due to difficulty in prolonged standing, walking, sitting, lifting more than 40 to 50 pounds, and that the Veteran had to stop what she was doing during flare-ups.  ROM testing revealed the following: forward flexion to 80 degrees with objective evidence of painful motion beginning at 50 degrees; extension to 30 degrees with no objective evidence of painful motion; bilateral lateral flexion to 25 degrees with objective evidence of painful motion beginning at 10 degrees; and bilateral lateral rotation to 20 degrees with objective evidence of painful motion beginning at 10 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation in ROM.  No functional loss and/or functional impairment were found.  The examiner found that the Veteran did not have IVDS.  The examiner additionally indicated that the Veteran's mid-low back disability was not manifested by radiculopathy.  The examiner found that the Veteran's lumbar spine disability impacted her ability to work due to difficulty in prolonged sitting requiring frequent breaks every two hours.

August 2014 through December 2014 VA chiropractor medical records noted full active ROM with endpoint tightness.  A later December 2014 VA medical record noted mild limited active ROM due to moderate pain on extremes.  In January 2015, a VA chiropractor noted active ROM limited at endpoints of flexion and side bending with pulling pain at the lumbosacral and sacroiliac.  Extension was found mildly limited due to pain in the same location.  A February 2015 VA chiropractor note shows that the Veteran's active ROM was found "near full" with endpoint pain noted.

At a May 2015 VA examination, the Veteran's lumbar spine disability was manifested by forward flexion to 50 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  No additional ROM was found following repetitive use testing.  An imaging study revealed no fractures or dislocations and the bones and soft tissues were within normal limits.  A slight narrowing of the L5-S1 disc was found with mild hypertrophy of the facet joint involving the lower lumbar spine.  The Veteran was diagnosed with a thoraco-lumbar straining and degenerative joint disease of the lumbar spine with sciatica.  Pain was noted during all ROM testing.  There was no evidence of pain with weight bearing.  The examiner did note mild tenderness of mid/low back with paravertebral tenderness.  The Veteran reported mid to low back pain that was constant.  The Veteran further reported flare-ups.  Flare-ups reportedly caused functional loss including difficulty in bending, reaching, stooping, prolonged standing, prolonged walking and difficulty in lifting more than 8 pounds.  The examination was not conducted during a reported flare-up.  The examiner noted that pain, fatigue, weakness and lack of endurance significantly limited functional ability with repeated use over a period of time; however, the examiner was unable to describe such in terms of ROM.  No ankylosis, IVDS or radiculopathy were found.  

The Veteran last underwent a VA examination in February 2017.  The Veteran reported a worsening lumbar spine disability manifested by constant low back pain which was exacerbated anytime she sat or stood more than a few minutes.  The Veteran also reported a flare-up at the time of the examination and further reported flare-ups about four times per week which was manifested by worsening pain, stiffness and radiation of pain.  During flare-ups, the Veteran reported having functional loss and/or functional impairment of the thoracolumbar spine due to limitation of standing more than 10 minutes, sitting for more than 30 minutes, bending, lifting, twisting, and an inability to turn and check blind spots while driving.  ROM testing revealed forward flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 5 degrees.  The Veteran exhibited pain during all ROM testing and there was evidence of pain with weight bearing limiting her ability to stand, bend, twist or lift.  The Veteran also exhibited pain with non-weight bearing causing limitation of sitting for long periods, and pain with passive ROM in which she was able to sit with her back passively flexed to 90 degrees, but with decreased ROM with active standing flexion as noted above.  ROM following repetitive use testing was manifested by forward flexion to 35 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 5 degrees.  The examiner found that active and passive ROM was similar.  The examiner further found functional loss with repeated use over a period of time due to pain, fatigue and incoordination and opined that it was "at least as likely as not that extended repetitive movement would result in additional decreased ROM, but the extent of this decrease cannot be expressed in degrees without resorting to speculation because it is beyond the scope of this examination to directly observe repetitive motion over an extended period of time."  The examiner did not find ankylosis and further noted bilateral radiculopathy to be mild in severity.  With regard to the Veteran's diagnosed IVDS, the Veteran did not have any episodes requiring prescribed bed rest in the past 12 months.  

Lastly, in an August 2017 statement, the Veteran asserted that her mid-low back disability was manifested by ankylosis of the entire thoracolumbar spine, a finding she asserted was supported by the medical evidence.

The Board will first address the period on appeal prior to March 26, 2012.

After a review of the evidence of record, the Board finds that an initial disability rating in excess of 40 percent is not warranted.  The Board notes that a 40 percent disability rating represents the highest available rating based on LOM under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, based on ROM findings, the Veteran is currently in receipt of the highest rating available.  

Turning to the period on appeal as of March 26, 2012, as noted above, the JMR found the March 2012 and May 2015 VA examinations inadequate for rating purposes pursuant to Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011), as neither examiner provided a finding as to whether pain significantly limited functional ability during flare-ups.  Therefore, with regard to functional loss, the Board finds that the first competent evidence of record during this period on appeal is the February 2017 VA examination report.  

The February 2017 VA examiner found that the Veteran's mid-low back disability was manifested by forward flexion to 35 degrees following repetitive-use testing.  However, the examiner further found that it was "at least as likely as not that extended repetitive movement would result in additional decreased ROM."  Despite making that determination, the examiner was unable to provide additional decreased ROM in terms of degrees without resorting to speculation.  

In consideration of the examiner's finding that repetitive movement would result in decreased ROM beyond the 35 degrees found during the examination, and in further consideration of 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (4), the Board will provide the Veteran with the benefit-of-the-doubt and find that extended repetitive movement would result in flexion to at least 30 degrees.  Accordingly, the Board finds that, as of March 26, 2012, a 40 percent evaluation is more nearly approximated.  As noted above, this represents the highest rating available based upon LOM.

The Board has considered higher ratings during both periods on appeal.  The Board recognizes the Veteran's assertion that her mid-low back disability is manifested by ankylosis; however, whether the Veteran has a diagnosis of ankylosis is a medical determination and the medical evidence of record establishes that the Veteran's lumbar spine disability has not been manifested by ankylosis.  The Veteran is not competent to render a medical opinion on such matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board has also considered ratings based on the Formula for Rating IVDS Based on Incapacitating Episodes.  However, the record does not show that the Veteran has ever been prescribed bed rest by a physician during either period on appeal.

The Board has also considered assigning higher disability ratings pursuant to 38 C.F.R. § 4.40 and 4.45.  The Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, the Board finds that the rating criteria are intended to take into account functional limitations and that painful motion is already contemplated by the currently assigned 40 percent ratings.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of DC 5003, painful motion alone may not be deemed limitation of motion).  As such, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Lastly, in a July 2017 rating decision, the RO granted separate 10 percent disability ratings for bilateral lower extremity radiculopathy, effective February 8, 2017.  The RO granted this rating based on the February 2017 VA examination report that found the Veteran's bilateral radiculopathy mild in severity.  The Veteran has not disagreed with the disability evaluations or the effective dates assigned for her neurological disabilities.  Further, a review of the record does not reveal any medical or lay evidence showing entitlement to additional ratings for her neurologic abnormalities associated with her back disability.

In sum, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 40 percent prior to March 26, 2012, and that claim must be denied.  Additionally, in providing the benefit-of-the doubt, the Board concludes that a 40 percent, but no higher, disability rating is warranted as of March 26, 2012, and that claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's mid-low back disability was adequately contemplated by the regular schedule rating criteria.  As to the Veteran's ratings on appeal, and as noted above, evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected mid-low back disability, but the competent evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's mid-low back disability during the entire period on appeal.  The primary symptoms of the Veteran's mid-low back disability include limited ROM and pain on movement.  When comparing the manifestations of the Veteran's mid-low back disability with the symptoms contemplated by the rating schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned. 

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider whether there was marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that she was unemployable solely because of her service-connected mid-low back disability.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 40 percent for mechanical mid low back pain, prior to March 26, 2012, is denied.

Entitlement to a 40 percent disability rating, but not higher, as of March 26, 2012, for degenerative arthritis with intervertebral disc syndrome of the thoracolumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


